Case 9:21-cv-80466-RAR Document 28 Entered on FLSD Docket 04/19/2021 Page 1 of 1




                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF FLORIDA

                                   CASE NO. 21-CV-80466-RAR

  JASON GOLDSTEIN, individually and
  on behalf of all others similarly situated,

         Plaintiff,

  v.

  FANDANGO MEDIA, LLC,

        Defendant.
  _______________________________________________/

                                  ORDER REFERRING MOTION

         THIS CAUSE comes before the Court upon sua sponte review of the record. On April

  15, 2021, Defendant filed a Renewed Motion to Compel Arbitration [ECF No. 26] (“Motion”).

         Accordingly, it is ORDERED AND ADJUDGED that the Motion [ECF No. 26] is

  REFERRED to United States Magistrate Judge Bruce E. Reinhart to take all necessary and proper

  action as required by law.

         DONE AND ORDERED in Fort Lauderdale, Florida, this 16th day of April, 2021.




                                                       _________________________________
                                                       RODOLFO A. RUIZ II
                                                       UNITED STATES DISTRICT JUDGE
